F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            DEC 22 1997
                             FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    EDWARD PRICE,

                Petitioner-Appellant,

    v.                                                    No. 97-2155
                                                   (D.C. No. CIV-95-350-LH)
    LAWRENCE BARRERAS, Warden;                             (D. N.M.)
    ATTORNEY GENERAL FOR THE
    STATE OF NEW MEXICO,

                Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




         After examining petitioner-appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The case is therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner appeals the denial of habeas relief, see 28 U.S.C. § 2254, from

his New Mexico convictions for assault with intent to commit criminal sexual

penetration, attempted kidnaping, aggravated assault, and aggravated assault with

a dangerous weapon. 1 On appeal, petitioner argues that 1) his convictions and

consecutive sentences for attempted kidnaping and assault with intent to commit

criminal sexual penetration amount to double jeopardy as multiple punishments

for the same offense; 2) defense counsel provided ineffective assistance by failing

to conduct an adequate investigation, failing to request jury instructions on the

lesser included offenses of simple assault and false imprisonment, preventing

defendant from testifying on his own behalf, and failing to call available defense

witnesses; 3) the trial court erred in admitting testimony of an unnecessarily

suggestive out-of-court identification of petitioner; and 4) there was insufficient

evidence to support the convictions.




1
       Because petitioner filed his § 2254 petition prior to the enactment of the
Antiterrorism and Effective Death Penalty Act (AEDPA), that act, and its
requirement of a certificate of appealability, does not apply. See United States v.
Kunzman, 125 F.3d 1363, 1364 n.2 (10th Cir. 1997). We, therefore, construe his
request for a certificate of appealability as a motion for a certificate of probable
cause and we grant that motion. See 28 U.S.C. § 2253 (prior to 1996 revision
under AEDPA); see also Parkhurst v. Shillinger, 128 F.3d 1366, 1368 n. 3 (10th
Cir. 1997).

                                         -2-
      We review the district court’s factual findings, made following an

evidentiary hearing, for clear error, and the court’s legal conclusions de novo.

See Richmond v. Embry, 122 F.3d 866, 870 (10th Cir. 1997).

      Resolution of petitioner’s multiple-punishment double jeopardy claim turns

upon whether the state legislature has provided for multiple punishments in these

circumstances. 2 See Yparrea v. Dorsey, 64 F.3d 577, 579 (10th Cir. 1995);

Thomas v. Kerby, 44 F.3d 884, 887 (10th Cir. 1995). While we are not bound by

state court rulings on ultimate constitutional issues, we will defer to a state

court’s interpretation of state law in determining whether an incident constitutes

one or more offenses for double jeopardy purposes. See Thomas, 44 F.3d at 887.

      In determining the intent of its legislature, New Mexico courts, absent a

clear expression of legislative intent, which we do not have here, apply the “same

elements” Blockburger test. See Swafford v. State, 810 P.2d 1223, 1234 (N.M.

1991). The relevant inquiry is whether each statute requires proof of a fact the

other does not, or whether, instead, one of the statutes is subsumed within the


2
       We assume that the same conduct violated both of the relevant state
statutes. See generally Mansfield v. Champion, 992 F.2d 1098, 1100 (10th Cir.
1993) (applying “same elements” test of Blockburger v. United States, 284 U.S.
299 (1932), to § 2254 multiple-punishment double jeopardy claim where same act
or transaction was used to support two charged offenses); Swafford v. State, 810
P.2d 1223, 1233 (N.M. 1991) (in addressing multiple-punishment double jeopardy
claims, New Mexico courts must first determine whether same conduct violated
statutes at issue, before determining whether legislature intended multiple
punishments).

                                          -3-
other. See, e.g., State v. Carrasco, 946 P.2d 1075, 1082 (N.M. 1997) (citing

Swafford, 810 P.2d at 1234). This determination does not involve consideration

of the particular facts of a case. See State v. McGruder, 940 P.2d 150, 157 (N.M.

1997); State v. Fuentes, 888 P.2d 986, 988 (N.M. Ct. App. 1994). See generally

United States v. Dixon, 509 U.S. 688, 703-04 (1993) (rejecting “same conduct”

test and overruling Grady v. Corbin, 495 U.S. 508 (1990)).

      New Mexico defines the elements of assault with the intent to commit a

violent felony, criminal sexual penetration, as (1) the defendant committed an act,

(2) the act caused the victim to believe that she was in danger of an immediate

battery, (3) a reasonable person would have that same belief under the

circumstances, and (4) the defendant had the intent to commit a criminal sexual

penetration. See N.M. Stat. Ann. § 30-3-3 (Michie 1994); see also Carrasco, 946

P.2d at 1083 (defining elements of assault with intent to commit a violent felony,

robbery).

      New Mexico defines attempted kidnaping as an overt act taken in

furtherance, and with the intent and tending to effect, see N.M. Stat. Ann

§ 30-28-1, the unlawful taking, restraining or confining the victim, by force, with

the intent that the victim be held to service against her will, see id.,




                                           -4-
§ 30-4-1(A)(3). 3 Holding for services against the victim’s will includes holding

the victim for sexual purposes. See State v. Williams, 730 P.2d 1196, 1200 (N.M.

Ct. App. 1986).

      The offenses of assault with the intent to commit criminal sexual

penetration and attempted kidnaping involve different elements. See State v.

Pisio, 889 P.2d 860, 869 (N.M. Ct. App. 1994) (elements of assault with intent to

commit violent felony differ from elements of kidnaping); Williams, 730 P.2d at

1199 (defendant conceded that statutory elements of kidnaping with intent to hold

for service and assault with intent to commit criminal sexual penetration are

different). See generally State v. Bachicha, 808 P.2d 51, 54 (N.M. Ct. App. 1991)

(assault can occur without restraint of the victim; false imprisonment can occur

without an assault). The New Mexico courts have, therefore, held that the state

legislature intended to punish as separate crimes both kidnaping and assault with

the intent to commit a felony. See Pisio, 889 P.2d at 869. Accordingly,

petitioner’s separate convictions and sentences for these two offenses do not

subject him to double jeopardy. Cf. Carrasco, 946 P.2d at 1084-85 (state

legislature provided for separate convictions and sentences for crimes of being an


3
       Where a statutory provision, such as New Mexico’s kidnaping statute,
describes alternate means by which a defendant may commit the crime charged,
New Mexico courts, for purposes of determining whether more than one offense
has occurred, focus on the legal theory of the case and disregard any inapplicable
statutory elements. See Carrasco, 946 P.2d at 1083.

                                        -5-
accessory to assault with intent to commit a violent felony (robbery) and an

accessory to false imprisonment); State v. Gibson, 828 P.2d 980, 986 (N.M. Ct.

App. 1992) (in light of the particular legal theory charged, offense of assault on

prison guard by threatening guard with a firearm did not merge with charge of

false imprisonment).

      Upon careful consideration of the remainder of petitioner’s claims, in light

of the state and federal court records and petitioner’s brief, we affirm for

substantially the reasons stated in the magistrate judge’s report and

recommendation, as adopted by the district court in its order and judgment of

April 25, 1997. The judgment of the United States District Court for the District

of New Mexico is, therefore, AFFIRMED.

      The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge




                                          -6-